EXHIBIT STOCK PURCHASE AGREEMENT This STOCK PURCHASE AGREEMENT (this "Agreement") is made as of the 21st day of May 2009 by the shareholder of Flex Fuels Energy, Inc. indentified in Schedule A hereto (the “Seller”) and Flex Fuels Energy, Inc. (IRS Employer Identification No. 20-5242826), which has an address at c/o the ARM Partnership, Third Floor, 14 South Molton Street, London W1K 5QP (the “Buyer”). THE PARTIES HEREBY AGREE AS FOLLOWS: 1.Purchase and Sale of Stock. Subject to the terms and conditions of this Agreement, and in reliance upon the representations and warranties contained herein, on June 5, 2009, or such later date that the parties may mutually agree upon (the “Closing Date”), Buyer agrees to purchase from the Seller and the Seller agrees to sell to Buyer Six Million, Six Hundred and Six Thousand Eight Hundred and Eighty Seven (6,606,887) shares of common stock (the “Shares”) of Flex Fuels Energy, Inc. registered in the name of Buyer at a purchase price of US$0.008 per share or an aggregate ofFifty Two
